DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Excessive Information Disclosure Statement
An applicant's duty of disclosure of material information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573,220 U.S.P.Q. 289 (Fed. Cir. 1983), cert. denied 469 U.S. 851 (1984).  An applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art.  See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc. 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea LarkBoats, Inc. et al.,175 U.S.P.Q. 260, 272 (S.D. FI. 1972).  It is unreasonable for Examiner to review all of the cited references thoroughly.  By initialing the accompanying 1449 forms, examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wigh (US 2020/0256967 A1) in view of Zimmerman (US 2007/0159922 A1) and Maguire (US 2011/0013485 A1).
Regarding claim 1, Wigh teaches  at least one array of a plurality of transducer elements mounted to a watercraft on the body of water and oriented with an emitting face in a facing direction [Fig 12, 13, 14A,B, 15; Abstract], wherein the facing direction is generally forward and downward of the watercraft[Fig 11,12 has transducer and emitting in forward and downward], 
	wherein the emitting face defines a width and a length, wherein the length of the emitting face is greater than the width of the emitting face, and wherein the length of the emitting face extends in a fore-to-aft direction of the watercraft [Fig 12, 14A, has transducers as described], 
wherein each of the plurality of transducer elements defines a length and a width, wherein the length of each of the plurality of transducer elements is greater than the width of each of the plurality of transducer elements, wherein the length of each of the plurality of transducer elements is perpendicular to the length of the emitting face [Transducers #12a-c in Fig 12], 

and wherein each of the plurality of transducer elements are configured to operate at a fixed phase shift and vary in frequency so as to beamform multiple sonar return beams between a first range of angles in the fore-to-aft direction and a second range of angles in the fore-to-aft direction, wherein the first range of angles is symmetrical to the second range of angles with respect to the facing direction, and wherein a gap of a third range of angles in the fore-to-aft direction separates the first range of angles and the second range of angles[Title; Abstract; 0106; Fig 14A has frequency steered beams with range of angles with a gap between them]; 
a sonar signal processor in communication with the array and configured to[#26 in Fig 2 is a processing element]:
 operate the array to cause the plurality of transducer elements to transmit the one or more sonar beams into the underwater environment[Fig 3]; 
receive sonar return data from the plurality of transducer elements of the array[Abstract]; 
filter the sonar return data based on frequency to form the multiple sonar return beams[0076, 0085 has processing based parameters such as frequency]; 
generate a sonar image of the underwater environment downward from the watercraft by[Figs 6-8]: 
determining one of the multiple sonar return beams that corresponds to an angle within the first range of angles that is substantially straight downward from the watercraft, wherein the determined one of the multiple sonar return beams forms a fan-shaped beam that is relatively 
forming the sonar image from both the one of the multiple sonar return beams and the plurality of the multiple sonar return beams, wherein the sonar image is formed from[Abstract; Figs 6-10]: 
a plurality of first sonar image portions that corresponds to sonar return data from the one of the multiple sonar return beams received at different times, wherein the plurality of first sonar image portions are built up over time[0084, 0087; Figs 6-10];.... 
Wigh does not explicitly teach …..determining a plurality of the multiple sonar return beams that corresponds to a fourth range of angles in the fore-to-aft direction including at least the angle within the first range of angles that is substantially straight downward from the watercraft, wherein the determined plurality of the multiple sonar return beams form a beam shape that is relatively wide in both the fore-to-aft direction and the port-to-starboard direction; …..  and a plurality of second sonar image portions that each correspond to a fish arch generated from the plurality of multiple sonar return beams, wherein the plurality of second sonar image portions are positioned within the plurality of first sonar image portions so as to correspond to a depth and a time associated with sonar return data taken from the plurality of multiple sonar return beams. 
Zimmerman teaches determining a plurality of the multiple sonar return beams that corresponds to a fourth range of angles in the fore-to-aft direction including at least the angle within the first range of angles that is substantially straight downward from the watercraft, wherein the determined plurality of the multiple sonar return beams form a beam shape that is relatively wide in both the fore-to-aft direction and the port-to-starboard direction[0066; Fig 7 has selection of angles within first angle];...

Maguire teaches a plurality of second sonar image portions that each correspond to a fish arch generated from the plurality of multiple sonar return beams, wherein the plurality of second sonar image portions are positioned within the plurality of first sonar image portions so as to correspond to a depth and a time associated with sonar return data taken from the plurality of multiple sonar return beams[0073 has overlays across time and depth for fish arch].  
It would have been obvious to one of ordinary skill in the art to have modified the sonar display in Wigh with the identification of fish arches in Maguire to identify fish at various times and depths. Additionally it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 17, Wigh teaches a single array of a plurality of transducer elements mounted to a watercraft on the body of water and oriented with an emitting face in a facing direction [Fig 12, 13, 14A,B, 15; Abstract], wherein the facing direction is generally forward and downward of the watercraft[Fig 11,12 has transducer and emitting in forward and downward], 
	wherein the emitting face defines a width and a length, wherein the length of the emitting face is greater than the width of the emitting face, and wherein the length of the emitting face extends in a fore-to-aft direction of the watercraft[Fig 12, 14A, has transducers as described], 
	wherein each of the plurality of transducer elements defines a length and a width, wherein the length of each of the plurality of transducer elements is greater than the width of each of the 
wherein the plurality of transducer elements are configured to transmit one or more sonar beams into the underwater environment[0106; Fig 14A has the transmission of beams from each transducer], 
and wherein each of the plurality of transducer elements are configured to operate at a fixed phase shift and vary in frequency so as to beamform multiple sonar return beams between a first range of angles in the fore-to-aft direction and a second range of angles in the fore-to-aft direction, wherein the first range of angles is symmetrical to the second range of angles with respect to the facing direction, and wherein a gap of a third range of angles in the fore-to-aft direction separates the first range of angles and the second range of angles[Title; Abstract; 0106; Fig 14A has frequency steered beams with range of angles with a gap between them]; 
a sonar signal processor in communication with the array and configured to[#26 in Fig 2 is a processing element]: 
operate the array to cause the plurality of transducer elements to transmit the one or more sonar beams into the underwater environment[Fig 3];
 receive sonar return data from the plurality of transducer elements of the array[Abstract]; 
filter the sonar return data based on frequency to form the multiple sonar return beams[0076, 0085 has processing based parameters such as frequency];
 generate a sonar image of the underwater environment downward from the watercraft by[Figs 6-8]: 
determining one of the multiple sonar return beams that corresponds to an angle within the first range of angles that is substantially straight downward from the watercraft, wherein the 
 ..... forming the sonar image from both the one of the multiple sonar return beams and the plurality of the multiple sonar return beams, wherein the sonar image is formed from[Abstract; Figs 6-10]:
 a plurality of first sonar image portions that corresponds to sonar return data from the one of the multiple sonar return beams received at different times, wherein the plurality of first sonar image portions are built up over time[0084, 0087; Figs 6-10]; ... 
Wigh does not explicitly teach ….. determining a plurality of the multiple sonar return beams that corresponds to a fourth range of angles in the fore-to-aft direction including at least the angle within the first range of angles that is substantially straight downward from the watercraft, wherein the determined plurality of the multiple sonar return beams form a beam shape that is relatively wide in both the fore-to-aft direction and the port-to-starboard direction; …..  and a plurality of second sonar image portions that each correspond to a fish arch generated from the plurality of multiple sonar return beams, wherein the plurality of second sonar image portions are positioned within the plurality of first sonar image portions so as to correspond to a depth and a time associated with sonar return data taken from the plurality of multiple sonar return beams. 
Zimmerman teaches determining a plurality of the multiple sonar return beams that corresponds to a fourth range of angles in the fore-to-aft direction including at least the angle within the first range of angles that is substantially straight downward from the watercraft, wherein the determined plurality of the multiple sonar return beams form a beam shape that is relatively 
It would have been obvious to one of ordinary skill in the art to have modified the sonar system of Wigh with the angles in Zimmerman in order to beamform certain selective data.
Maguire teaches a plurality of second sonar image portions that each correspond to a fish arch generated from the plurality of multiple sonar return beams, wherein the plurality of second sonar image portions are positioned within the plurality of first sonar image portions so as to correspond to a depth and a time associated with sonar return data taken from the plurality of multiple sonar return beams [0073 has overlays across time and depth for fish arch].  
It would have been obvious to one of ordinary skill in the art to have modified the sonar display in Wigh with the identification of fish arches in Maguire to identify fish at various times and depths. Additionally it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 19, Wigh teaches at least one array of a plurality of transducer elements mounted to a watercraft on the body of water and oriented with an emitting face in a facing direction [Fig 12, 13, 14A,B, 15; Abstract], wherein the facing direction is generally forward and downward of the watercraft[Fig 11,12 has transducer and emitting in forward and downward], 
	wherein the emitting face defines a width and a length, wherein the length of the emitting face is greater than the width of the emitting face, and wherein the length of the emitting face extends in a fore-to-aft direction of the watercraft[Fig 12, 14A, has transducers as descibed], 

wherein the plurality of transducer elements are configured to transmit one or more sonar beams into the underwater environment[0106; Fig 14A has the transmission of beams from each transducer], 
and wherein each of the plurality of transducer elements are configured to operate at a fixed phase shift and vary in frequency so as to beamform multiple sonar return beams between a first range of angles in the fore-to-aft direction and a second range of angles in the fore-to-aft direction, wherein the first range of angles is symmetrical to the second range of angles with respect to the facing direction, and wherein a gap of a third range of angles in the fore-to-aft direction separates the first range of angles and the second range of angles[Title; Abstract; 0106; Fig 14A has frequency steered beams with range of angles with a gap between them]; 
a sonar signal processor in communication with the array and configured to[#26 in Fig 2 is a processing element]:
 operate the array to cause the plurality of transducer elements to transmit the one or more sonar beams into the underwater environment[Fig 3]; 
receive sonar return data from the plurality of transducer elements of the array[Abstract]; 
filter the sonar return data based on frequency to form the multiple sonar return beams[0076, 0085 has processing based parameters such as frequency]; 
generate a sonar image of the underwater environment downward from the watercraft by[Figs 6-8]: 

..... forming the sonar image from both the one of the multiple sonar return beams and the plurality of the multiple sonar return beams, wherein the sonar image is formed from [Abstract; Figs 6-10]: 
a plurality of first sonar image portions that corresponds to sonar return data from the one of the multiple sonar return beams received at different times, wherein the plurality of first sonar image portions are built up over time [0084, 0087; Figs 6-10]; ...
Wigh does not explicitly teach ….. determining a plurality of the multiple sonar return beams that corresponds to a fourth range of angles in the fore-to-aft direction including at least the angle within the first range of angles that is substantially straight downward from the watercraft, wherein the determined plurality of the multiple sonar return beams form a beam shape that is relatively wide in both the fore-to-aft direction and the port-to-starboard direction; …..  and a plurality of second sonar image portions that each correspond to a fish arch generated from the plurality of multiple sonar return beams, wherein the plurality of second sonar image portions are positioned within the plurality of first sonar image portions so as to correspond to a depth and a time associated with sonar return data taken from the plurality of multiple sonar return beams. 
Zimmerman teaches determining a plurality of the multiple sonar return beams that corresponds to a fourth range of angles in the fore-to-aft direction including at least the angle within the first range of angles that is substantially straight downward from the watercraft, wherein 
It would have been obvious to one of ordinary skill in the art to have modified the sonar system of Wigh with the angles in Zimmerman in order to beamform certain selective data.
Maguire teaches a plurality of second sonar image portions that each correspond to a fish arch generated from the plurality of multiple sonar return beams, wherein the plurality of second sonar image portions are positioned within the plurality of first sonar image portions so as to correspond to a depth and a time associated with sonar return data taken from the plurality of multiple sonar return beams [0073 has overlays across time and depth for fish arch].  
It would have been obvious to one of ordinary skill in the art to have modified the sonar display in Wigh with the identification of fish arches in Maguire to identify fish at various times and depths. Additionally it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claims 2, 18 and 20, Wigh does not explicitly teach wherein the sonar signal processor is configured to: determine the fish arch from within sonar return data corresponding to the plurality of multiple sonar return beams that have been received across at least two or more time receipts; and generate at least one second sonar image portion based on the sonar return data corresponding to the determined fish arch. 
Maguire teaches wherein the sonar signal processor is configured to: determine the fish arch from within sonar return data corresponding to the plurality of multiple sonar return beams 
It would have been obvious to one of ordinary skill in the art to have modified the sonar display in Wigh with the identification of fish arches in Maguire to identify fish at various times. Additionally it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 3, Wigh does not explicitly teach wherein the sonar signal processor is further configured to only determine the fish arch in an instance when the fish arch includes a size above a size threshold. 
Maguire teaches wherein the sonar signal processor is further configured to only determine the fish arch in an instance when the fish arch includes a size above a size threshold. [0055 has size filtering; 0073 has overlays across time and depth for fish arch]
It would have been obvious to one of ordinary skill in the art to have modified the sonar display in Wigh with the filtering of fish by size in Maguire to only identify fish at certain sizes. Additionally it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 4, Wigh does not explicitly teach wherein the sonar signal processor is configured to generate the at least one second sonar image portion by removing or nullifying sonar image data within the sonar return data that is not the determined fish arch. 

It would have been obvious to one of ordinary skill in the art to have modified the sonar display in Wigh overlays of fish in Maguire to identify fish to the user. Additionally it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 5, Wigh does not explicitly teach wherein the sonar signal processor is configured to form the sonar image by: determining the depth and time associated with the sonar return data corresponding to the fish arch; and positioning the generated at least one second sonar image portion at the position within the plurality of first sonar image portions at the determined depth and time. 
Maguire teaches wherein the sonar signal processor is configured to form the sonar image by: determining the depth and time associated with the sonar return data corresponding to the fish arch[0073 has overlays across time and depth for fish arch]; and positioning the generated at least one second sonar image portion at the position within the plurality of first sonar image portions at the determined depth and time.[0073 has overlays across time and depth for fish arch]
It would have been obvious to one of ordinary skill in the art to have modified the sonar display in Wigh with the identification of fish arches in Maguire to identify fish at various times and depths. Additionally it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a 
Regarding claim 6, Wigh, as modified, teaches wherein the sonar signal processor is configured to form the sonar image by causing the plurality of second sonar image portions to overlay the plurality of first sonar image portions.[0084, 0087; Figs 6-10]
Regarding claim 7, Wigh, as modified, teaches wherein the sonar signal processor is configured to form the sonar image by causing the plurality of second sonar image portions to replace corresponding portions of the plurality of first sonar image portions.[0089 and 0097 have removal of image portions]
Regarding claim 8, Wigh does not explicitly teach wherein the fourth range of angles includes angles that extend to each side of the angle within the first range of angles that is substantially straight downward from the watercraft. 
Zimmerman teaches wherein the fourth range of angles includes angles that extend to each side of the angle within the first range of angles that is substantially straight downward from the watercraft.[Fig 7; 0005 discuss use of system in downward mapping]
It would have been obvious to one of ordinary skill in the art to have modified the sonar system of Wigh with the angles in Zimmerman in order to beamform certain selective data. Additionally it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 9, Wigh does not explicitly teach wherein the fourth range of angles are selected such that the angle within the first range of angles that is substantially straight downward from the watercraft is generally in the center of the fourth range of angles. 

It would have been obvious to one of ordinary skill in the art to have modified the sonar system of Wigh with the angles in Zimmerman in order to beamform certain selective data. Additionally it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 10, Wigh does not explicitly teach wherein the fourth range of angles comprises a total range of angles of at least 100. [Though the fig 11 has a total range of angle over 100]
It would have been obvious to one of ordinary skill in the art to have modified the sonar system of Wigh with the angles in Zimmerman in order to beamform certain selective data. Additionally it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 11,
Regarding claim 12, Wigh, as modified, teaches wherein the sonar signal processor is configured to determine the plurality of the multiple sonar return beams that corresponds to the fourth range of angles in the fore-to-aft direction based on data from the orientation sensor. [0085, 0146 has orientation controls of the array]
Regarding claim 13, Wigh, as modified, teaches wherein the sonar signal processor is further configured to generate a second sonar image of the underwater environment forward and downward from the watercraft, wherein the second sonar image is a two-dimensional live sonar image that is formed of sonar return data from each of the multiple sonar return beams, and wherein the sonar return data used to form the two-dimensional live sonar image was received at substantially a same time by the plurality of transducer elements. [Figs 6-10; 0002, 0009-0013; 0082-0091 discuss the real rime sonar wedges]
Regarding claim 14, Wigh, as modified, teaches that wherein the array is a first array and the emitting face of the first array is a first emitting face and the facing direction is a first facing direction, wherein the system further comprises a second array of a plurality of second transducer elements mounted to the watercraft and oriented with a second emitting face in a second facing direction that is different than the first facing direction, wherein the second facing direction is generally forward and downward of the watercraft[Fig 12, 13, 15 show various array configurations with the arrays having different directions and coverage such as Figs 14A and 14B],
 wherein each of the plurality of second transducer elements are configured to operate at the fixed phase shift and vary in frequency so as to beamform multiple second sonar return beams between a fifth range of angles in the fore-to-aft direction and a sixth range of angles in the fore-to-aft direction, wherein the fifth range of angles is symmetrical to the sixth range of angles with respect to the second facing direction, and wherein a gap of a seventh range of angles in the fore-
 and wherein the second emitting face of the second array is oriented with respect to the first emitting face of the first array such that at least one of the fifth range of angles or the sixth range of angles extends within the gap of the third range of angles from the first array[Figs 14A and 14B and 0055, 0105 teach overlap].  
Regarding claim 15, Wigh, does not explicitly teach wherein the sonar signal processor is configured to determine the plurality of the multiple sonar return beams that corresponds to the fourth range of angles in the fore-to-aft direction so as to include at least one of the multiple sonar return beams from the first range of angles corresponding to sonar return data received from the first array and at least one of the multiple second sonar return beams from the fifth range of angles corresponding to sonar return data received from the second array. [Though Figs 14A and 14B and 0055, 0105 teach overlap]
Zimmerman teaches that wherein the sonar signal processor is configured to determine the plurality of the multiple sonar return beams that corresponds to the fourth range of angles in the fore-to-aft direction so as to include at least one of the multiple sonar return beams from the first range of angles corresponding to sonar return data received from the first array and at least one of the multiple second sonar return beams from the fifth range of angles corresponding to sonar return data received from the second array.[Fig 7 has selection of angles within first angle and overlap from Wigh above. also routine optimization]
It would have been obvious to one of ordinary skill in the art to have modified the overlap in Wigh with the selection of angles from Zimmerman in order get more return beams. Additionally, it has been held that where routine testing and general experimental conditions are 
Regarding claim 16, Wigh, as modified, teaches that comprising a third array of a plurality of third transducer elements mounted to the watercraft and oriented with a third emitting face in a third facing direction that is different than both the first facing direction and the second facing direction, wherein the first array and the third array are mounted in an X configuration and the second array is mounted in an offset position from a center of the X configuration[Fig 15 has the arrays crossing and 0103 and 0104 discuss X-configuration]
Moreover it would have been obvious to one of ordinary skill in the art to have modified Wigh to have an X configuration since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Additionally it would have been an obvious matter of design choice to use an X-configuration, since applicant has not disclosed that such configuration solves any stated problem or is for any particular purpose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645